     BESS M. BREWER, #100364
1    LAW OFFICE OF BESS M. BREWER
     P.O. Box 5470
2    Sacramento, CA 95817
     Telephone: (916) 385-7517
3
4    Attorney for Plaintiff
5
6
7
                                 IN THE UNITED STATES DISTRICT COURT
8
                                   EASTERN DISTRICT OF CALIFORNIA
9
10   JOSE L. MORENO                            )       Case No. 19-2085 EFB
11   xxx-xx-7067                               )
                                               )
12                                             )       PROPOSED ORDER EXTENDING
                    Plaintiff,                 )       PLAINTIFF’S TIME TO FILE
13                                             )       SUMMARY JUDGEMENT MOTION
     v.                                        )
14                                             )
     COMMISSIONER OF SSA                       )
15                                             )
                    Defendant.                 )
16                                             )
                                               )
17
18
19                                        PROPOSED ORDER

20
            PURSUANT TO THE STIPULATION, IT IS SO ORDERED that Plaintiff’s time to file his
21
     summary judgment motion is hereby extended from March 6, 2020, to April 3, 2020, with all other
22
     deadlines adjusted accordingly.
23
24   DATED: March 9, 2020
                                               HONORABLE EDMUND F. BRENNAN
25                                             U.S. MAGISTRATE JUDGE

26
27
28

                                                   1
